Title: To Thomas Jefferson from Thomas Lomax, 23 December 1805
From: Lomax, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Pt. Tobago Dec. 23d. 1805.
                  
                  Your precious Time has been intruded upon, by two or three Letters from me, in which I had no other Interest, than the pleasure of writing to a Man, who gained, in an early part of my Life, my sincere Esteem and Friendship; but now I beg you will excuse the solicitations of a Father for a Son, who is anxious to get a Commission in the Army, should we unfortunatly be obliged to raise one. My Person and Name, are unknown to the Secretary of War. I have therefore taken the Liberty of requesting you to mention to him, my Son, Mann Page Lomax, as an Applicant for a Commission, in either Cavelry, or Infantry. His dispotion, and talents, I can venture to say will fit him for either. I will consided it as a very great favour, if you will let me hear from you, as soon as you can make it convenient. I am with Sentiments of the greatest Regard
                  Dear Sir Yor. Mot. Obdt. Humbe. Servt.
                  
                     Tho. Lomax 
                     
                  
               